DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: processor, memory, etc.
The processor stated in preamble of claims 28 and 33 is not part of the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

3.	Claims 18, 19, 22-24, 27-29, 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2018/0278454, hereinafter Islam) in view of Yoo et al. (US 2017/0295000, hereinafter Yoo).
Regarding claim 18, Islam discloses a method for wireless communication (para 0002; wireless communication), comprising: indicating, by a physical layer signaling to a user equipment (para 0088; using higher layer signaling (RRC) to indicate pre-emption), that a time-frequency resource of a service is to be pre-empted by a transmission on a Physical Downlink Shared Channel (PDSCH) in a configured time-frequency resource region (para 0068; a latency tolerant UE may receive downlink signaling in a PDSCH or group common PDCCH, or UE specific PDCCH or according to any of the signaling embodiments described below, indicating the presence of a low latency uplink transmission. The latency tolerant UE may be responsive to this downlink signaling to pre-empt or postpone its uplink transmission in resources that will contain low latency uplink transmission, as indicated by the downlink signaling), wherein a time domain granularity and a frequency domain granularity of the time-frequency resource are configured by a high-layer signaling (para 0024 and 0187; receiving an indication of granularity of a time-frequency resource comprises receiving the indication of granularity by higher layer signaling), wherein the time domain granularity comprises one or more symbols (para 0085 and 0171; if a latency tolerant transport block spans the bandwidth of x number of RBs, RBGs, sub-bands, or some other predetermined unit in frequency and a duration of y number of mini-slots or symbol groups in time), and the frequency domain granularity comprises a bandwidth of a specified portion (para 0085 and 0171; if a latency tolerant transport block spans the bandwidth of x number of RBs, RBGs, sub-bands, or some other predetermined unit in frequency and a duration of y number of mini-slots or symbol groups in time); 
Islam does not explicitly disclose wherein values of the time domain granularity have a one-to-one correspondence with values of the frequency domain granularity.
In an analogous art, Yoo discloses wherein values of the time domain granularity have a one-to-one correspondence with values of the frequency domain granularity (para 0065; one-to-one correspondence). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam’s method/device by adding Yoo's disclosure in order to provide efficient resource usage of a communication system.
Regarding claim 28, Islam discloses an apparatus for wireless communication, comprising a processor configured to perform the method steps of claim 18 (para 0030; a processor). 
Regarding claim 23, Islam discloses a method for wireless communication (para 0002; wireless communication), comprising: receiving, by a user equipment, a physical layer signaling from a base station (para 0088-0089; base station sends higher layer signaling (RRC) to indicate pre-emption to UE), indicating that a time-frequency resource of a service is to be pre-empted by a transmission on a Physical Downlink Shared Channel (PDSCH) in a configured time-frequency resource region (para 0068; a latency tolerant UE may receive downlink signaling in a PDSCH or group common PDCCH, or UE specific PDCCH or according to any of the signaling embodiments described below, indicating the presence of a low latency uplink transmission. The latency tolerant UE may be responsive to this downlink signaling to pre-empt or postpone its uplink transmission in resources that will contain low latency uplink transmission, as indicated by the downlink signaling), wherein a time domain granularity and a frequency domain granularity of the time-frequency resource is configured by a high-layer signaling (para 0024 and 0187; receiving an indication of granularity of a time-frequency resource comprises receiving the indication of granularity by higher 
Islam does not explicitly disclose wherein values of the time domain granularity have a one-to-one correspondence with values of the frequency domain granularity.
In an analogous art, Yoo discloses wherein values of the time domain granularity have a one-to-one correspondence with values of the frequency domain granularity (para 0065; one-to-one correspondence). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam’s method/device by adding Yoo's disclosure in order to provide efficient resource usage of a communication system.
Regarding claim 33, Islam discloses an apparatus for wireless communication, comprising a processor configured to perform the method steps of claim 23 (para 0031; a processor). 
Regarding claims 19, 24, 29 and 34, Islam discloses wherein the one or more symbols of the time domain granularity comprise one, two, or four orthogonal frequency division multiplexing, OFDM, symbols (para 0065; 0158 and 0169; two OFDM symbols).
Regarding claims 22, 27, 32, and 37, wherein resource sub-blocks of the service are divided in the time frequency resource region according to the determined time domain granularity and the frequency domain granularity (para 0066; 0164; one group common PDCCH can be sent which can have M fields corresponding to time granularity of URLLC traffic or a group of symbols, each of those M fields can be further sub-divided into N fields, which contain frequency domain pre-.
4.	Claims 20, 21, 25, 26, 30, 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Islam/Yoo and further in view of Huawei “On pre-emption indication for DL multiplexing of URLLC and eMBB” (3GPP TSG RAN WGI Meeting # 90, Prague, Czech Republic 21-25 August 2017).
	Regarding claims 20, 25, 30 and 35, Islam/Yoo does not explicitly disclose wherein the bandwidth of the specified proportion of the frequency domain granularity comprises 1 X the frequency domain region bandwidth.
	In an analogous art, Huawei discloses wherein the bandwidth of the specified proportion of the frequency domain granularity comprises 1 X the frequency domain region bandwidth (page 4; 2.2.4 Granularity of the PI in frequency domain). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam/Yoo’s method/device by adding Huawei's disclosure in order to prioritize the services according to different service levels.
Regarding claims 21, 26, 31 and 36, Islam/Yoo does not explicitly disclose wherein the bandwidth of the specified proportion of the frequency domain granularity comprises 1/2 X the frequency domain region bandwidth.
In an analogous art, Huawei discloses wherein the bandwidth of the specified proportion of the frequency domain granularity comprises 1/2 X the frequency domain region bandwidth (page 4; 2.2.4 Granularity of the PI in frequency domain). It would have been obvious to one skilled in the 

Conclusion	
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462